Citation Nr: 1101833	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
warts.

2.  Entitlement to service connection for bilateral pes planus 
(claimed as bilateral foot arches and flat feet).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975, 
with additional periods of service in the U.S. Army Reserve.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the RO in Huntington, 
West Virginia that in pertinent part, denied service connection 
for bilateral plantar warts and bilateral pes planus (claimed as 
bilateral foot arches).  A personal hearing was held before the 
undersigned Veterans Law Judge in June 2008.

The Board remanded the appeal in August 2008 and October 2009 for 
additional procedural and evidentiary development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.   
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral plantar warts began many years after active duty 
and were not caused by any incident of service.

2.  The Veteran's preexisting pes planus was not aggravated by 
his active duty service.

CONCLUSIONS OF LAW

1.  Bilateral plantar warts were not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


2.  Pes planus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1153 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2003.  He was notified of the rating criteria and 
effective date provisions that are pertinent to the appeal in a 
June 2006 statement of the case.  Additional notice was sent by 
letters dated in October 2006 and December 2009, and the claim 
was readjudicated in an October 2010 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has obtained all of the available service treatment records, 
obtained records from the Social Security Administration (SSA), 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
Multiple attempts to obtain any additional service treatment 
records have been unsuccessful, and the Veteran was notified of 
this by a letter dated in September 2010.  He has reported that 
he has no additional service treatment records.

Although the Veteran has reported post-service private podiatry 
treatment, he has not identified the treatment provider or 
submitted the medical records, despite receiving multiple 
requests for this evidence from the RO, most recently in December 
2009.  Accordingly, VA has satisfied its duty to assist as to 
these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that the duty to assist is not always a one-way 
street and if a Veteran desires help with his claim he must 
cooperate with VA's efforts to assist him).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In his April 2003 claim, the Veteran contended that he has a 
bilateral flat foot disability (pes planus) that was diagnosed in 
service.  He also stated that he was not treated for "bilateral 
foot - arches" in service because he just suffered through the 
problem.  He also reported that he was treated for plantar warts 
of both feet by VA from 1993 to the present.

The Veteran's DD Form 214 from his 1972-1975 period of service 
reflects that his primary military occupational specialty was 
that of an X-ray specialist.

By a statement dated in September 2003, the Veteran asserted that 
he incurred bilateral flat feet and bilateral foot warts due to 
his military boots.

Service treatment records reflect that on entrance medical 
examination in January 1972, the examiner noted that the Veteran 
had second degree pes planus.  No other foot disabilities were 
noted, and his skin was clinically normal.  In a January 1972 
Report of Medical History, the Veteran denied a history of foot 
trouble.  In a March 1975 Report of Medical History, the Veteran 
reported a history of foot trouble, and denied a history of skin 
diseases.  On separation medical examination in March 1975, the 
Veteran's feet and skin were listed as normal.  Service treatment 
records are entirely negative for flat feet or plantar warts.

A January 1985 pre-enlistment physical screening questionnaire 
reflects that the Veteran reported that he had flat feet, and 
denied plantar warts.  In a January 1985 Report of Medical 
History, the Veteran reported a history of foot trouble.  The 
reviewing examiner noted that the Veteran reported that he had 
athlete's feet.  On enlistment examination in January 1985 upon 
entry into service in the Army reserve, the examiner noted 
callosities of both heels.  No other foot or skin disabilities 
were noted.  The service treatment records from the Veteran's 
periods of reserve service are negative for treatment of flat 
feet or plantar warts.

VA medical records reflect extensive treatment for diabetes 
mellitus, peripheral neuropathy secondary to diabetes mellitus 
and/or alcohol dependence, and obesity, and reflect treatment for 
bilateral foot pain and bilateral plantar warts since 2003.  A 
March 2003 VA outpatient treatment record reflects that the 
Veteran reported that he had not been receiving regular health 
care for more than two years.  He complained of foot pain.  On 
examination, there were plantar warts on both feet.  Pes planus 
was not noted.  The pertinent diagnosis was plantar warts.  Blood 
tests were performed, and he was diagnosed with new diabetes 
mellitus.  A February 2004 podiatry note reflects that the 
Veteran had bilateral hammertoes, and intractable plantar 
keratosis of both feet.  VA outpatient treatment records dated in 
2004 and 2005 reflect that he was diagnosed with diabetes 
mellitus and bilateral foot pain due to peripheral neuropathy.

A February 2006 VA electromyography study showed peripheral 
neuropathy of both lower extremities.  A May 2006 initial 
assessment and screening consult reflects that the Veteran 
reported that his feet hurt badly all of the time, and that he 
had foot pain since separation from service in 1975.  He said it 
had gotten much worse in the past two years.  A May 2006 
treatment record reflects that the Veteran was seen in the 
podiatry clinic for foot pain; the examiner noted plantar 
calluses of both feet.


Records from the Social Security Administration (SSA) dated in 
May 2006 reflect that the Veteran was found to be disabled in 
September 2005 due to peripheral neuropathy and diabetes 
mellitus.  On physical examination in March 2006, the Veteran 
reported that his plantar warts had been ongoing for more than 10 
years, and said he had flat feet. On examination, he had calluses 
on the plantar surfaces of both feet.  The examiner stated that 
it may be that his foot pain was mainly from his diabetic 
neuropathy and not from the calluses.

In June 2006, the Veteran stated that his feet were a problem 
before he went into service, but they became much worse with the 
years served.  He said that when he was separated from service he 
was offered a 10 percent disability rating for a foot disability, 
but he refused it.

A June 2006 VA podiatry note reflects hammertoe deformities.  A 
January 2007 VA outpatient treatment record reflects that he had 
severe neuropathic pain HS related to diabetes mellitus, and 
hammertoes.  The diagnostic assessment was likely diabetic 
peripheral neuropathy.  In March 2007, he underwent condylectomy 
of the left 5th metatarsal and hammertoe repair of the right 4th 
toe.

At an August 2007 VA foot compensation and pension examination, 
the examiner noted that the claims file was reviewed.  The 
Veteran reported that he had flat feet prior to entry into 
service, and that running in boots during military service made 
his flat feet worse.  He said that during reserve service he was 
not able to stand in formation.  He denied foot trauma.  After a 
clinical examination, the examiner noted that although the 
Veteran had bilateral pes planus by history, a diagnosis of pes 
planus was not confirmed in his medical records and was not shown 
on physical examination.  He was noted to have an arch of the 
foot visible on physical examination.  The examiner stated that 
at this time, the Veteran does not have a diagnosis of pes planus 
confirmed by podiatry or by the primary care clinic, and on 
examination, he had a visible arch at rest and on standing.

At a June 2008 Board hearing, the Veteran testified that he 
reported his flat feet condition upon entry into service.  He 
said that during service, since he worked in a hospital as a 
medic, he obtained creams and foot supports for his feet from his 
fellow medics.  He said that he was treated by a private 
podiatrist after service.  He also reported that his feet 
bothered him during his reserve service and that he could not 
stand in formation.  He asserted that his plantar warts started 
in service, and that a fellow medic cut out a wart for him.  He 
said he never went to sick call for his warts.

VA medical records dated in 2009 reflect ongoing treatment for 
diabetes mellitus, peripheral neuropathy, foot calluses, and a 
diabetic foot ulcer.  An April 2009 VA outpatient treatment 
record reflects that the Veteran had bilateral plantar foot 
calluses, prominent metatarsal heads on the left foot.  The 
diagnoses included left foot plantar ulcer, early foot deformity, 
and foot pain.  A July 2009 X-ray study of the left foot showed 
no acute bony abnormalities of the left foot.  A small calcaneal 
spur was noted.

At a March 2010 VA compensation and pension examination conducted 
pursuant to the Board remand, the examiner noted that the claims 
file had been reviewed.  The Veteran complained of foot pain, 
swelling, heat, redness, stiffness, fatigability, weakness and 
lack of endurance.  After a clinical examination, the examiner 
diagnosed plantar warts of both feet.  The examiner opined that 
it was less likely as not (less than 50/50 probability) that 
currently diagnosed plantar warts were related to service.  The 
examiner stated that a January 1985 service treatment record 
reflects that the Veteran reported that he did not have plantar 
warts.  The examiner opined that this medical evidence suggested 
that if there were plantar warts prior to 1985 they were 
transient and resolved and are not the same as the warts that may 
have developed later.

Governing law provides that a veteran will be presumed to have 
been in sound condition when examined, accepted, and enrolled in 
service, except as to defects, infirmities, or disorders noted at 
entrance into service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating that an 
injury or disease existed prior to service will rebut the 
presumption of soundness.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  

If a preexisting disorder is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disorder, but the Veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 
applies and the burden falls on the Veteran to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). 

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

As pes planus was noted on entrance medical examination in 
January 1972, the Board finds that the presumption of soundness 
is rebutted as to pes planus.  Hence, service connection may only 
be granted for pes planus if it is shown to have been aggravated 
by military service.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during wartime service.  
Aggravation may not be conceded, however, where the disability 
underwent no increase in severity during service. 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by section 
3.306 applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity unless 
the underlying condition, as contrasted to the symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

There is no medical evidence of treatment for pes planus during 
service or afterwards.  Moreover, the post-service medical 
evidence is negative for a diagnosis of pes planus, and an August 
2007 VA examiner specifically found no current pes planus 
disability.  As a result, the Board finds that the medical 
evidence does not reflect that the pre-service pes planus 
increased in severity during his active duty service, and the 
disability was not aggravated by service.  38 C.F.R. § 3.306, 
Falzone, supra.

Although the Veteran contends that he has a pes planus disability 
that was permanently aggravated by service, the evidence of a 
pre-existing disability and the lack of medical evidence of an 
increase in severity of pes planus during service, and complete 
lack of post-service medical evidence demonstrating an increase 
in severity (or indeed the existence) of this condition outweigh 
his assertions that he has pes planus that was aggravated during 
service.

With respect to the claim for service connection for pes planus, 
the Board notes that there is no post-service medical evidence 
demonstrating that the Veteran has pes planus, although the 
medical evidence demonstrates that he has other disabilities of 
the feet.  The Board notes that a service connection claim must 
be accompanied by evidence which establishes that the claimant 
currently has a disability. Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the Veteran has contended that he has pes 
planus, service connection for pes planus is not warranted in the 
absence of proof of a current disability.

With respect to the claim for service connection for plantar 
warts, the Board notes that the service treatment records are 
entirely negative for plantar warts.  During the current appeal, 
the Veteran has stated that he did not go to sick call for 
plantar warts in service, but was treated in service by fellow 
medics, and no records were made of such treatment.  The Board 
finds that these statements are not credible, particularly in 
light of the fact that he denied a history of plantar warts in 
January 1985, prior to a period of reserve service.  

The Board notes that there is no medical evidence of plantar 
warts in service or for approximately 28 years after service.  
Such a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Veteran has asserted that he incurred plantar warts during 
his period of active service.  The Board notes that under certain 
circumstances lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau, supra.  Lay testimony 
is competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan, supra.  However, here, 
continuity of plantar warts symptoms since service is not shown, 
and the Veteran's credibility is called into question on this 
point, in light of his denial of a history of plantar warts in 
1985.  

As to a causal relationship between his current plantar warts and 
service, the Veteran is not qualified to offer an opinion because 
the question of etiology of his current plantar warts is not lay-
observable and requires medical expertise.  The March 2010 VA 
examiner reviewed the Veteran's medical records, examined the 
Veteran, and specifically opined that the Veteran's current 
plantar warts are not likely related to service.  The Board finds 
that this examination report to be probative, and attaches great 
weight to it.

There is no competent evidence of record linking the current 
plantar warts, first shown decades after active duty, to any 
incident of service.

Hence, the Board finds that the medical evidence as a whole does 
not show that the Veteran's bilateral plantar warts were incurred 
in or aggravated by military service, or that he currently has 
pes planus that is related to service.

The preponderance of the evidence is against the claims for 
service connection for bilateral plantar warts and pes planus; 
there is no doubt to be resolved; and service connection is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for bilateral plantar warts is denied.

Service connection for bilateral pes planus is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


